Citation Nr: 0208143	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed chronic 
headaches.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
headaches, and denied his claim of service connection for a 
neck disorder.  

In October 1999, the Board remanded the case to the RO for 
additional development.  

In a November 2000, the Board determined that new and 
material evidence had been submitted to reopen a claim for 
service connection for chronic headaches.  The Board then 
remanded the case to the RO for additional development of the 
record with respect to the issues of service connection for 
headaches and a cervical spine disorder.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  The veteran's currently demonstrated headaches are not 
shown to have been related to headaches noted on the physical 
examination report at the time of discharge from service; the 
headache disability is not shown to have been caused by any 
incident of service.  

2.  The veteran's currently demonstrated cervical spine 
disorder is not shown to have been initially manifested in 
service or for many years thereafter; the cervical spine 
disorder is not shown to have been caused by any incident of 
service.  



CONCLUSIONS OF LAW

1.  The veteran's chronic headaches are not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  The veteran's cervical spine disability is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from September 1962 to 
September 1966.  

The service medical records show that on a September 1962 
physical examination for enlistment purposes the veteran was 
clinically normal except for a skin condition and a scar of 
the right lower quadrant.  A May 1966 X-ray report of the 
cervical spine indicates a complaint of pain at the base of 
the skull; the X-ray study showed no abnormalities.  

On a July 1966 physical examination for separation purposes, 
it was noted that the veteran complained of frequent 
headaches (about one per day, lasting approximately one hour 
after taking two aspirins) from December 1965 to May 1966.  
It was noted that the headaches were located mainly on the 
right side of the head.  It was further noted that the 
veteran's was seen on sick call in May 1966 and given Darvon 
and that, since that time, he had averaged about one headache 
per week, not incapacitating.  

The veteran was clinically evaluated as normal except for a 
skin condition and an appendectomy scar.  On a Report of 
Medical History in July 1966, other than noting his 
headaches, the veteran reported that he had never had any 
dizziness or fainting spells, history of head injury, 
recurrent back pain, or any periods of unconsciousness.  

In a February 1976 letter, John Ervin, Jr., M.D., of the 
Ervin Clinic indicated that after examining the veteran of 
the state highway patrol, he had given consideration to the 
multiple disabilities resulting from head injuries and bullet 
wounds of the left leg while on duty.  Dr. Ervin opined that 
the veteran had enough residual disability to merit 
retirement from the state patrol.  

In a January 1981 decision, the RO denied service connection 
for frequent headaches, based on a finding that the veteran 
had provided no medical information showing a continuity of 
any headaches since his September 1966 discharge from the 
service.  

VA outpatient records in February 1998 show that the veteran 
was seen with  a complaint of headaches since 1964 (another 
note stated that he reported headaches since a head injury in 
1965).  He reported that they occurred almost daily, usually 
right-sided, were of sudden onset, and lasted for hours or 
even sometimes for days. The veteran indicated that he had 
had a CT scan in the past which was unremarkable.  An 
examination revealed no neurological deficits.  He was given 
a prescription for Tylenol with Codeine.  

In February 1998, the RO received the veteran's application 
to reopen a claim for service connection for a headache 
disability.  The veteran also claimed service connection for 
a disability manifested by a stiff neck.  He indicated that 
both disabilities began in 1965 and continued to the present.  
With his claim, he submitted a copy of his July 1966 
separation physical examination report.  

In February 1998 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for headaches, and denied service 
connection for a neck disorder.  

VA outpatient records show that in March 1998 the veteran 
reported that his headaches were relieved with Motrin twice a 
day.  In June 1998, it was indicated that his headaches were 
controlled by ibuprofen.  It was also noted that he brought 
in original discharge medical papers showing that he was 
given a profile at the time of discharge due to chronic 
headaches.  

At a July 1998 RO hearing before a Hearing Officer, the 
veteran testified that he did not have a history of headaches 
or a stiff neck prior to service and was found to be 
physically qualified for entrance into military service in 
1962.  He said that he began to experience headaches in 
December 1965, after slipping on ice while attempting to pull 
a plug on a missile silo in order to stop the missile from 
going off spontaneously.  He said that he slid into the silo 
and struck his head on the right side.  

The veteran said that he got up but that, in pulling open a 
door, he was slung back up against the silo and went down 
again.  He said that he had to be helped off the ground by 
another man and that he became nauseous a few hours later, 
whereupon he was taken to the base hospital.  He said that he 
was informed that he had a minor concussion, after which he 
began having headaches from then on.  He said that he sought 
treatment for headaches from Dr. Ervin within one year of his 
discharge (he indicated that the doctor has since died and 
his records were not obtainable).  He said that his present 
headaches were similar to those he had on active duty.  

In regard to his cervical spine claim, the veteran testified 
that he had X-ray studies taken of his cervical spine in 
service due to the headaches he was having and that if he 
turned his head too far to the left or right he developed 
headaches.  

In an August 1998 statement, the veteran reiterated that his 
headaches were caused by striking his head twice while 
attempting to stop a missile from taking off by itself in 
service.  He indicated that he has received treatment for 
headaches at the VA (Dorn Veterans' Hospital) since February 
1998.  

VA outpatient records show that in September 1998 the veteran 
continued to complain of right-sided headaches.  He reported 
that they were not always relieved by ibuprofen and that he 
was attempting to obtain service connection for the 
disability.  The veteran also requested X-ray studies of his 
cervical spine, which showed very minimal degenerative joint 
disease predominately at the apophyseal joints.  In December 
1998, a neurological examination was negative.  In June 1999, 
the veteran reported no new complaints.  An X-ray report 
reportedly showed degenerative joint disease of the cervical 
spine.  The assessment was that of history of chronic 
headaches, suspect degenerative joint disease could be 
contributing to the headaches.  

VA outpatient records in September 1999 show that the veteran 
underwent a neurological examination.  He reported having 
sustained a closed head injury twice on the same day while 
attempting to disengage the launch sequence for a nuclear 
missile which had spontaneously gone into a launch phase.  He 
recalled profuse bleeding from the scalp but was reportedly 
returned to duty the next day.  It was noted that he 
experienced recurrent temporoparietal headaches, relieved by 
ibuprofen.  

It was also noted that the veteran had evidence of minimal 
degenerative joint disease of the cervical spine on X-ray 
study.  An examination revealed that there was pain referred 
to the right temporal region on rotation of his chin to the 
left (rotation of the occiput to the painful side).  There 
was a lesser degree of pain in rotating his chin to the right 
side.  The assessment was that of Hunter-Mayfield syndrome 
(post-traumatic radiculopathy of C2 on the right side) with 
secondary headaches.  

In October 1999, the Board remanded the case to the RO for 
additional development.  

VA outpatient records show that in November 1999 the veteran 
continued to be followed for chronic headaches.  In December 
1999, a CT scan of the brain showed a moderate degree of 
diffuse cortical atrophy; there were no intracranial masses 
or other abnormalities of the brain visualized.  The CT scan 
also showed swollen nasal turbinates and mild mucosal 
thickening of many of the ethmoid air cells.  

In February 2000, the VA hospital indicated that it had no 
medical records for the veteran dated prior to March 1991.  

VA outpatient records show that in June and November 2000 the 
veteran continued to be followed for chronic headaches, for 
which he took ibuprofen.  

In a November 2000 decision, the Board determined that new 
and material evidence had been submitted to reopen a claim 
for service connection for chronic headaches, and remanded 
the case to the RO for additional development of the issues 
of service connection for headaches and a cervical spine 
disorder.  

A November 2000 VA outpatient record shows that the veteran 
continued to be followed for chronic headaches.  

In a December 2000 letter, the RO requested the veteran to 
provide additional information concerning treatment for his 
claimed disabilities, and to submit additional evidence to 
show his claimed disabilities have been treated since 
discharge from service.  

In response later that month, the veteran indicated that he 
received medical treatment at the VA from 1994 to the 
present.  He also noted that his headaches were so intense 
that he had to stop everything in order to ease the pain and 
that he was unable to turn his head all the way to the right 
or left.  

A May 2001 VA outpatient record shows that the veteran 
continued to be followed for chronic headaches.

In an August 2001 letter, the RO informed the veteran about a 
recent law, The Veterans Claims Assistance Act (VCAA), which 
established new duties of the VA in regard to notifying him 
about his claim and assisting him in obtaining evidence for 
his claim.  

In September 2001, the veteran responded that he continued to 
receive treatment for his disabilities at the VA.  He 
reiterated that his headaches were caused by striking his 
head against a silo with a missile that was about to take off 
by itself.  

On a September 2001 VA examination of the cervical spine, the 
examiner indicated that the claims file was reviewed.  The 
veteran's report of having sustained a head injury in service 
when he struck his head against a missile silo was noted.  

In his report, the veteran indicated that he "saw stars and 
was knocked unconscious" and was taken to the base emergency 
room, where he regained consciousness and was observed 
overnight but not admitted.  He also reported that he had 
increasing headaches within 30 to 45 days of the alleged 
incident but that he did not file a claim for his ongoing 
headaches until 1980.  

The veteran currently complained of having a headache which 
began in the right upper cervical region and radiated into 
the right hemicranium.  He complained that neck movements 
produced sharp pains into the right hemicranium.  He claimed 
these headaches were daily and fairly constant, interfering 
with his sleep.  He also complained of some intermittent 
numbness of the left upper extremity radiating into all the 
fingers.  

On examination, the examiner stated that there seemed to be 
restricted range of motion of the neck in all planes with 
pain.  A neurological examination of the upper extremities 
was normal.  The examiner noted that a December 1999 non-
contrast head CT scan showed some cortical atrophy but was 
otherwise normal, and that a September 1998 cervical spine X-
ray study showed minimal degenerative changes but was 
otherwise normal.  

Additional X-ray studies of the cervical spine were ordered.  
The examiner remarked that, if indeed the veteran had the 
severe degree of range of motion restriction in his neck, he 
would think that he would have very significant abnormalities 
on either plane film or MRI and that, in the absence of such 
objective imaging abnormalities, it would be difficult to 
relate the veteran's severe head and neck pain to an injury.  

Subsequent cervical spine X-ray studies showed alignment was 
satisfactory, disc spaces were well preserved, an open mouth 
view was unremarkable, no bony foraminal stenosis could be 
seen on oblique views, and degenerative change involving the 
uncovertebral joints at the lower cervical levels.  

On a September 2001 VA neurological examination, the examiner 
indicated that the claims file was reviewed.  The veteran's 
report of having sustained a head injury in service when he 
struck his head against a missile silo was noted.  Currently, 
the veteran complained of daily severe headaches.  

The veteran reported that approximately 15 times every month 
he had to take off from work and go home because he could not 
stand the light and the pressures of work.  (He noted that he 
was a manager of a security company and fortunately could 
take time off as he was his own boss.)  

The examiner noted that a 1999 CT scan of the head showed 
only a little atrophy of the brain but no evidence of 
intracranial pathology.  He also noted that the scan showed 
sinusitis and swollen nasal turbinates but nothing in the 
skull that could account for the headaches.  It was noted 
that the veteran was scheduled for an MRI of the head soon.  
A neurological examination was normal and showed no long-time 
findings.  

The impression was that of headaches of uncertain etiology.  
The examiner remarked that it sounded to him like the 
veteran's condition involved tension headaches or muscle 
contraction headaches, and noted that the CT scan had been 
negative.  

A September 2001 VA MRI of the cervical spine showed mild 
central canal stenosis at C5-6 related to a diffuse disc 
bulge as well as ligamentum flavum buckling; and mild facet 
arthropathy at C3-4, C4-5, C5-6, and C6-7, left greater than 
right.  

A November 2001 VA outpatient record shows that the veteran 
continued to be followed for chronic headaches, for which he 
took phenyltoloxamine twice a day.  

An MRI of the brain, performed outside VA in January 2002, 
showed mild cortical atrophy; otherwise, the study was normal 
without gadolinium.  



II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in February 1998), Statement of the Case (in 
March 1998) and Supplemental Statements of the Case (in July 
1998, June 2000, and February 2002), and in a letter mailed 
to the veteran in August 2001, the RO has notified him of the 
evidence needed to substantiate his claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA medical centers).  

The RO has also sought and obtained examinations and medical 
opinions (dated in September 2001), regarding the issues at 
hand.  Additionally, the RO has provided the veteran with the 
opportunity for a hearing which was conducted at the RO in 
July 1998.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as arthritis or organic diseases of the 
nervous system, if it is manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims that he currently suffers from daily 
headaches and a cervical spine disorder, resulting from a 
head injury received in service in December 1965.  

He alleges that, as he was attempting to stop a missile from 
taking off spontaneously from a silo, he slipped on ice and 
struck his head twice on the silo.  

A careful review of the service medical records does not show 
any evidence of a head or any other injury resulting from a 
fall.  There are no records of complaints, treatment, or 
diagnosis of headaches or a cervical spine disorder resulting 
from an injury.  

On the separation physical examination in July 1966, the 
veteran reported having had right-sided headaches since 
December 1965.  However, he did not report a history of any 
head injury or period of unconsciousness at that time.  It 
was noted on the examination that he was seen on sick call in 
May 1966 for headaches, but the only apparent record of such 
visit is an X-ray report of the cervical spine which noted a 
complaint of pain at the base of the skull, not the right 
side of the head, and which was normal.    

The post-service medical records consist of a February 1976 
letter from Dr. Ervin who indicated that the veteran had 
multiple disabilities which resulted from head injuries and 
bullet wounds of the leg while on duty as a state highway 
patrolman.  

Although the veteran claimed at his hearing that he received 
treatment for headaches from Dr. Ervin within a year of his 
military discharge, there are no medical records which show 
this to be the case.  

Furthermore, there is no medical evidence that the veteran 
suffered headaches in the period following his service 
discharge until he sought treatment at the VA in February 
1998, at which time he claimed his headaches had begun during 
service after a head injury.  

Thereafter, he continued to receive treatment for headaches, 
but there is no medical evidence showing that his headaches 
are related to an injury in service.  

Regarding the cervical spine, there is no medical evidence of 
a disorder until many years after the veteran's military 
discharge in 1966.  A June 1999 VA X-ray study of the 
cervical spine showed degenerative joint disease.  At that 
time, it was felt that the veteran's degenerative joint 
disease could be contributing to his headaches.  

Soon after, in a September 1999 VA neurological evaluation, 
he was diagnosed with headaches secondary to Hunter-Mayfield 
syndrome (post-traumatic radiculopathy of C2 on the right 
side).  Still, there is no medical evidence that the cervical 
spine disorder is related to an injury in service.  

The VA examinations were conducted in September 2001 in order 
to clarify the nature and etiology of the veteran's claimed 
conditions.  One examiner found that, although the veteran 
had headaches of uncertain etiology, it appeared that they 
involved tension headaches or muscle contraction headaches.  
The headaches were not related to the veteran's claim of a 
head injury in service, which had been considered by the 
examiner.  

Another examiner evaluating the veteran's cervical spine 
likewise noted the veteran's claim of a head injury in 
service.  However, the examiner did not attribute the 
veteran's minimal degenerative changes, confirmed by X-ray 
study, to service, and instead opined that it would be 
difficult to relate the veteran's head and neck pain to an 
injury in the absence of significant abnormalities on X-ray 
studies or MRI.  All X-ray and MRI studies in the record are 
reflective of insignificant or "mild" abnormalities.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for chronic headaches and a 
cervical spine disorder.  

As the record now stands, there is no satisfactory proof that 
the veteran sustained a head or neck injury in service or 
that the current headache disability or cervical spine 
disorder are due to the alleged service injury.  Even if the 
veteran's claim of such an injury during service were 
accepted as true, there is no medical evidence relating his 
currently diagnosed headaches and cervical spine disorder to 
such an injury.  

As noted, there is no medical evidence of a cervical spine 
disorder until 1999, and there is no medical evidence of a 
headache disability after service until 1998.  In January 
1981, the RO denied his claim of service connection for 
headaches based on a lack of medical information regarding 
headaches since his military discharge.  

The VA opinions obtained in 2001, which are the only ones of 
record and which take into account the veteran's report of an 
in-service head injury, do not relate his current headaches 
and cervical spine disorder to service.  

Also noted is Dr. Ervin's statement in 1976 that the veteran 
had disabilities resulting from head injuries while on duty 
as a state highway patrolman.  The exact nature of the 
veteran's disabilities at that time are unfortunately not 
described, nor are they identifiable because Dr. Ervin's 
treatment records are unavailable.  

Finally, the veteran is a lay person and not competent to 
offer an opinion as to questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
demonstrates that the veteran's current headache disability 
and cervical spine disorder became manifest years after his 
service and have not been medically linked to service.  The 
conditions were not due to disease or injury which was 
incurred in or aggravated by service.  

As the preponderance of the evidence is against the veteran's 
claims of service connection for headaches and a cervical 
spine disorder, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for chronic headaches is denied.  

Service connection for a cervical spine disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

